Citation Nr: 0733793	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
lichen simplex chronicus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of March 2004.  This matter 
was originally on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran's service-connected lichen simplex chronicus is 
productive of constant exudation or itching, extensive 
lesions, or marked disfigurement; or that it affects at least 
20 percent of the entire body or any part of an exposed area; 
or that it required systemic therapy such as corticosteroids 
or other immunosuppressive drugs for six weeks or more during 
the past 12-month period


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for service-connected lichen simplex chronicus 
have not been met or approximated under either the old or the 
amended schedules for evaluating skin disorders.  38 U.S.C.A. 
1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-
4.14, 4.20, 4.27, 4.118 Diagnostic Codes 7899-7806 (2002 & 
2007).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

In a VA skin examination report, dated in July 2002, N.O., 
Nurse Practitioner, stated that the veteran complained of 
peeling skin in the winter months and flaky, peeling, and 
exfoliating skin in the summer months.  The affected area was 
on the chest and back.  The veteran reported using no 
treatment for this.  On examination N.O. detected no 
ulceration or exfoliation or crusting on the skin about the 
chest and back.  The veteran did report pruritis and there 
was a slight lichen simplex appearance to the skin about the 
chest and back, but not on the arms or other areas of the 
body.  N.O. diagnosed history of chronic lichen simplex.  

In the veteran's VA Form 9, he stated that his service-
connected skin disease had worsened over the years.  He 
claimed that it was worse in the summer and in hot weather 
than in cold weather.  The veteran reported that he used 
lotions and medications for the itching, but found they were 
no better than over-the-counter medications.  

In a VA skin examination report, dated in February 2005, Dr. 
J.Z. noted that the veteran's current complaint consisted of 
itching, but that he did not elaborate.  On examination Dr. 
J.Z. detected no erythema, hyperpigmented patches, 
excoriations, or eruption on the veteran's trunk, head and 
neck, right and left arms, or right and left legs.  Dr. J.Z. 
did observe scattered 2-3 millimeter stuck-on black papules 
on the chest and upper back.  There were scattered pinpoint 
hypopigmented macules on the chest.  Dr. J.Z. also observed 
minimal xerosis on the trunk but moderate scale/xerosis on 
the shin.

Dr. J.Z.s' assessment was "no primary skin disease on 
examination."  Dr. J.Z. also noted mild to moderate xerosis 
(dry skin) primarily on the shins, which was likely weather 
related and/or skin care related.  The pruritis the veteran 
complained of may be related to worsening renal function 
according to Dr. J.Z.

VAMC clinical records from Nashville, dated from December 
1998 to April 2002 included an outpatient clinic note, dated 
in March 2001, in which the veteran's doctor noted mild 
scaling of skin on the veteran's elbow.  The records were 
otherwise negative for skin disease.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

There is no specific diagnostic code for lichen simplex 
chronicus.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows: The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part or system of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  Here the veteran is rated by analogy to 
Diagnostic Code 7899-7806.  Hyphenated diagnostic codes, such 
as that employed here, are used when a rating pursuant to one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2007).  Diagnostic Code 7806 is assigned for 
dermatitis or eczema.  38 C.F.R. § 4.118 (2007).    

The veteran filed to claim for an increased rating in June 
2002.  The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a resolution of his or her claim under the 
criteria that are more to his or her advantage.  VAOPGCPREC 
3-00.  The old criteria may be applied for the full period of 
the appeal.  The new rating criteria, however, may only be 
applied for the period of time after their effective date.  
Id.  The Board will consider both the old and new criteria.

Under the old version of Diagnostic Code 7806, 30 a percent 
rating is assigned for eczema with exudation or itching, 
constant, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new rating criteria, a 30 percent rating is 
assigned for dermatitis or eczema that affects at least 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2007).

Analysis

The Board finds that the service-connected lichen simplex 
chronicus does not meet the requirements for a rating in 
excess of 10 percent under either the old or the revised 
criteria applicable to his disability.  First, the evidence 
does not show that the symptoms of the veteran's lichen 
simplex chronicus produce constant exudation or itching.  
Although the veteran has complained of itching at both 
examinations, the evidence does not show that there is 
constant itching as a result of service-connected disability.  
Particularly relevant is that Dr. J.Z. found no active skin 
disease on examination.  Moreover, the medical evidence 
related the veteran's pruritis (itching skin) to non-service-
connected poor renal function.  The Board also considers 
significant that neither examination report reflected any 
current treatment regimens and that his VAMC clinic records 
were essentially negative for skin disease complaints. 

Second, the medical evidence was entirely negative for the 
presence of lesions and the Board finds no basis to grant a 
higher rating on that basis.  Last, the medical evidence 
fails to show that the service-connected skin disease is 
productive of marked disfigurement.  Of particular note is 
N.O.'s description of the lichen simplex appearance as 
"slight" and the fact that the affected area is limited to 
the chest and back.  These are not characteristics that would 
be associated with marked disfigurement.   

The evidence also fails to show that a 30 percent rating is 
warranted under the new rating criteria.  Both examiners 
indicated that the area affected by the service-connected 
disease was limited to the chest and back.  Moreover, the 
evidence indicates that the objective signs were due to 
worsening renal function, the weather, and the veteran's skin 
care.  Thus, the Board finds that there is insufficient 
evidence to conclude that the service-connected condition 
affects at least 20 percent of the entire body or 20 to 40 
percent of an exposed area. 

Last, the veteran's own statements on his VA Form 9 and the 
VA examiners' comments in their reports support the Board's 
finding that the veteran does not currently use 
corticosteroids or other immunosuppressive drugs.  

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected skin disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected skin disability interferes with 
his employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An increased rating for service-connected lichen simplex 
chronicus, currently evaluated as 10 percent disabling, is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


